711 So. 2d 255 (1998)
Scott Louis BRUNSCHWIG and Costa Nursery Farms, Inc., Appellants,
v.
Howard SIMPSON, Appellee.
No. 97-2396.
District Court of Appeal of Florida, Third District.
June 3, 1998.
Luis G. Figueroa and P. Gregory Jones, Clearwater, and Brent Owens, W. Palm Beach, for appellants.
Cooter, Mangold & Tompert and James Tompert; Holtzman, Krinzman, Equels & Furia and Joseph L. Raia, Miami, for appellee.
Before COPE, GODERICH and SHEVIN, JJ.
PER CURIAM.
The trial court abused its discretion in denying the motion to dismiss on forum non conveniens grounds filed by defendants, Scott Louis Brunschwig and Costa Nursery Farms, Inc. Howard Simpson, a Virginia resident, filed a negligence action in Florida to recover damages for injuries suffered when defendant Brunschwig, a Florida resident, drove his rental car into Simpson crushing Simpson's right leg. At the time, Brunschwig was an employee of Costa, a Florida corporation. The accident occurred in Virginia, Simpson received medical care in Virginia, and the witnesses, other than defendants, are in the Virginia area. Virginia is clearly an adequate alternate forum, and the balancing of both private and public interests requires dismissal; the absence of a statutory settlement procedure in Virginia does not tip the scale in favor of Florida. See Kinney Sys., Inc. v. Continental Ins. Co., 674 So. 2d 86 (Fla.1996); Resorts Int'l, Inc. v. Spinola, 705 So. 2d 629 (Fla. 3d DCA 1998); Ryder Truck Rental, Inc. v. Rosenberger, 699 So. 2d 713 (Fla. 3d DCA 1997), review denied, 705 So. 2d 570 (Fla.1998); Burger King Corp. v. Koeppel, 564 So. 2d 209 (Fla. 3d DCA 1990). We, therefore, reverse the order and remand for further proceedings. See Fla. R. Civ. P. 1.061.
Reversed and remanded.